DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-11, in the reply filed on 30 June 2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear to what Applicant is referring by recitation of “low sulfur straight run” and “high sulfur straight run.” Straight run what? What fraction of crude oil is Applicant intending? The conventional understanding of straight run in the art is a description of a fraction of crude oil 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
The term "ultra low" in claim 1 is a relative term which renders the claim indefinite.  The term "ultra low" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear from the context of the claim and corresponding specification what would constitute an “ultra low” sulfur heating oil.
Regarding claims 6-10, it is unclear to what the claimed properties/characteristics are limiting: the marine fuel composition, the fuel component, or the lubricity component? The office believes the marine fuel composition to be intended and has interpreted the claims accordingly for the purposes of examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kraus et al (US 9,057,035).
Regarding clams 1 and 2, Kraus discloses a marine fuel composition comprising (see col. 1, line 66 – col. 2, line 7):
10 to 50 wt% of a residual hydrocarbon component (atmospheric tower bottoms and/or vacuum tower bottoms, equivalent to the claimed fuel component) (also see col. 2, lines 37-39; col. 4, lines 7-16); and
50 to 90 wt% of a non-hydroprocessed hydrocarbon component, which may be a lube oil aromatic extract (therefore equivalent to the claimed lubricity component) (also see col. 2, lines 62-66).
While Kraus defines the concentrations in weight percentage instead of volume percentage, the corresponding volume percentages are inherently at least overlapping those claimed. 
The marine fuel composition has a sulfur content of about 0.1 wt% or less (see col. 3, lines 16-17). Recitation of “about 0.1 wt%” encompasses a sulfur content just above 0.1 wt% and therefore renders obvious the claimed sulfur content range, overlapping at the lower limit thereof. Furthermore, a prima facie case of obviousness exists where the claimed ranges are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
Regarding claim 3, the claim limits the type of base oil if the lubricity component is a base oil, but does not require this embodiment. Therefore, given that Kraus discloses an aromatic extract component, as discussed above, Kraus is considered to teach the claimed marine fuel composition for the same reasons discussed above.
Regarding claim 4, Kraus discloses wherein the marine fuel composition further comprises fuel additives (see col. 9, lines 34-49).
Regarding claim 5, Kraus an atmospheric tower bottoms and/or vacuum tower bottoms component (see col. 2, lines 37-39; col. 4, lines 7-16), equivalent to the claimed straight run residue.
Regarding claim 6, Kraus discloses wherein the marine fuel has a density between 0.870 and 1.01 g/cc (see col. 2, lines 17-18), corresponding to an API gravity in the range of about 8.6 to 31, overlapping the claimed range.
Regarding claim 7, Kraus discloses wherein the marine fuel has a viscosity between 1 and 700 cSt at 50°C (122°F) (see col. 2, lines 18-19), overlapping the claimed range.
Regarding claims 8-10, all of the examples in Kraus demonstrate marine fuel compositions with amounts of calcium, zinc, and phosphorus within the claimed ranges (see Tables 3 and 5). 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kraus, as applied to claim 1 above, in further view of Ames et al (US 2010/0323936).
Regarding claim 11, Kraus does not disclose wherein the lubricity component further comprises a group I base oil.
In this regard, the office notes that Group I base oils are well known in the art for the purpose of enhancing lubricity in marine fuel compositions, and are preferred in particular for marine 2-stroke and 4-stroke engines operating on heavy fuel oil (see Ames: [0003]). Accordingly, it is considered that a person of ordinary skill in the art would add a group I base oil to the marine fuel composition of Kraus, which comprises residual oil and therefore would be considered a heavy fuel oil, for the purpose of enhancing lubricity, particularly for use with 2-stroke and 4-stroke engines.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371.  The examiner can normally be reached on Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Renee Robinson/Primary Examiner, Art Unit 1772